IN THE SUPREME COURT OF NORTH CAROLINA

                                       No. 425A17

                                    Filed 6 April 2018

 IN RE: INQUIRY CONCERNING A DEPUTY COMMISSIONER, NO. 15-057
 WILLIAM HENRY SHIPLEY, Respondent



       This matter is before the Court pursuant to N.C.G.S. §§ 7A-376 and -377 upon

a recommendation by the Judicial Standards Commission entered 29 November 2017

that Respondent William Henry Shipley, a Deputy Commissioner of the North

Carolina Industrial Commission, be publicly reprimanded for conduct in violation of

Canons 1 and 2A of the North Carolina Code of Judicial Conduct and for conduct

prejudicial to the administration of justice that brings the judicial office into

disrepute in violation of N.C.G.S. § 7A-376.1         This matter was calendared for

argument in the Supreme Court on 10 January 2018 but determined on the record

without briefs or oral argument pursuant to Rule 30(f) of the North Carolina Rules of

Appellate Procedure and Rule 3(c) of the Rules for Supreme Court Review of

Recommendations of the Judicial Standards Commission.


       No counsel for Judicial Standards Commission or Respondent.




       1Pursuant to N.C.G.S. § 97-78.1, “[t]he Code of Judicial Conduct for judges of the
General Court of Justice and the procedure for discipline of judges in Article 30 of Chapter
7A of the General Statutes shall apply to commissioners and deputy commissioners” of the
North Carolina Industrial Commission. N.C.G.S. § 97-78.1 (2017).
                                   IN RE: W.H.S.

                                  Order of the Court



                                      ORDER
      The issue before this Court is whether Deputy Commissioner William Henry

Shipley (Respondent) should be publicly reprimanded for violations of Canons 1 and

2A of the North Carolina Code of Judicial Conduct amounting to conduct prejudicial

to the administration of justice that brings the judicial office into disrepute in

violation of N.C.G.S. § 7A-376(b). Respondent has not challenged the findings of fact

made by the Judicial Standards Commission (the Commission) or opposed the

Commission’s recommendation that he be publicly reprimanded by this Court.

      On 10 February 2017, the Commission Counsel filed a Statement of Charges

against Respondent alleging that he had “engaged in conduct inappropriate to his

office when, on April 2, 2015, Respondent wrecked his vehicle while driving under the

influence of an impairing substance, putting at risk his own life and the lives of

others.” According to the allegations in the Statement of Charges, on that night

Respondent’s vehicle struck another moving vehicle after Respondent failed to yield

the right of way when attempting to turn left. Neither Respondent nor the other

driver appeared injured; both declined EMS attention. The Statement of Charges

further stated that Respondent registered a blood alcohol level of .08 when tested at

the local detention center. He was charged with driving while impaired and failing

to yield, charges which were later dismissed. Respondent voluntarily reported these

charges to the Commission and fully cooperated with the Commission’s inquiry into

this matter. In the Statement of Charges, the Commission Counsel asserted that


                                         -2-
                                    IN RE: W.H.S.

                                    Order of the Court



Respondent’s actions on 2 April 2015 “constitute[d] conduct prejudicial to the

administration of justice that brings the judicial office into disrepute, or otherwise

constitutes grounds for disciplinary proceedings pursuant to Chapter 7A, Article 30

and Chapter 97, Article 1 of the General Statutes of North Carolina.”

      On 24 March 2017, Respondent filed an answer in which he admitted in part

and denied in part the allegations in the Statement of Charges. Specifically, he

denied that he had failed to yield the right of way when turning left and that his blood

alcohol level had been .08. On 2 October 2017, Respondent and the Commission

Counsel filed a number of joint evidentiary, factual, and disciplinary stipulations as

permitted by Commission Rule 22 that tended to support a decision to publicly

reprimand Respondent. On 13 October 2017, the Commission heard this matter.

      On 29 November 2017, the Commission filed a Recommendation of Judicial

Discipline, in which it made the following findings of fact:

                   1.     Around 9:00 p.m. on 2 April 2015, Respondent
             was travelling northbound on U.S. Route 70 (Glenwood
             Avenue), a public street/highway in Raleigh, North
             Carolina. As Respondent reached the area of Glenwood
             Avenue north of downtown Raleigh known as Five Points,
             he attempted a left-hand turn onto Fairview Road. While
             engaged in the turn, another vehicle travelling on
             Glenwood Avenue collided with Respondent’s vehicle.

                    2.     Shortly after the vehicle collision occurred,
             Deputy Sheriff Josh Legan of the Wake County Sheriff’s
             [Office] arrived at the scene. After Respondent voluntarily
             submitted to several standardized field sobriety tests,
             Deputy Legan formed the opinion that Respondent had


                                           -3-
                                   IN RE: W.H.S.

                                   Order of the Court



             consumed a sufficient quantity of alcohol so that his mental
             and physical faculties were appreciably impaired.

                    3.      At the local detention center, Respondent
             submitted to two (2) Intoximeter Intox EC/IR II tests.
             Respondent’s alcohol concentration was reported as .08
             grams of alcohol per 210 liters of breath. Deputy Legan
             then cited Respondent for driving while impaired and
             failing to yield the right of way.

                   4.    On 7 April 2015, Respondent voluntarily
             reported the charges to the Commission and fully
             cooperated with the Commission’s inquiry into this matter.

                   5.     Respondent’s charges were set for trial in
             Wake County District Court on 8 September 2016. The
             prosecution failed to produce Deputy Legan as a witness,
             and Respondent’s charges were dismissed by the Wake
             County District Attorney’s Office after their motion to
             continue was denied by the presiding judge.

(Citations omitted.) Based upon these findings of fact, the Commission concluded as

a matter of law that:

                    1.    Canon 1 of the Code of Judicial Conduct sets
             forth the broad principle that “[a] judge should uphold the
             integrity and independence of the judiciary.” To do so,
             Canon 1 requires that a “judge should participate in
             establishing, maintaining, and enforcing, and should
             personally observe, appropriate standards of conduct to
             ensure that the integrity and independence of the judiciary
             shall be preserved.”

                    2.     Canon 2 of the Code of Judicial Conduct
             generally mandates that “[a] judge should avoid
             impropriety in all the judge’s activities.” Canon 2A
             specifies that “[a] judge should respect and comply with the
             law and should conduct himself/herself at all times in a
             manner that promotes public confidence in the integrity
             and impartiality of the judiciary.”

                                          -4-
                                   IN RE: W.H.S.

                                  Order of the Court




                   3.    The Commission’s findings of fact show that
            Respondent was involved in a vehicle accident on 2 April
            2015, after which breath alcohol testing resulted in a report
            showing that Respondent’s alcohol concentration was .08
            grams of alcohol per 210 liters of breath. As a result,
            Respondent was cited for driving under the influence of an
            impairing substance and failing to yield the right of way in
            connection with that accident, although the criminal case
            was ultimately dismissed for procedural reasons.

                   4.    The Commission concludes that by driving
            under the influence of an impairing substance and
            thereafter becoming involved in a vehicle accident,
            Respondent put his own life and the lives of others at risk,
            and thus failed to personally observe appropriate
            standards of conduct necessary to preserve the integrity of
            the judiciary in violation of Canon 1 of the North Carolina
            Code of Judicial Conduct and failed to comply with the law
            and conduct himself in a manner that promotes public
            confidence in the integrity of the judiciary in violation of
            Canon 2A of the North Carolina Code of Judicial Conduct.

                   5.    Upon the agreement of Respondent and the
            Commission’s independent review of the Stipulation and
            the record, the Commission further concludes that
            Respondent’s violations of Canon 1 and Canon 2A of the
            Code of Judicial Conduct amount to conduct prejudicial to
            the administration of justice that brings the judicial office
            into disrepute, in violation of N.C. Gen. Stat. § 7A- 376(b).

(Brackets in original and citations omitted.) Based upon these findings of fact and

conclusions of law, the Commission recommended that this Court publicly reprimand

Respondent for “driving under the influence of an impairing substance and thereafter

becoming involved in a vehicle accident.”              The Commission based this




                                         -5-
                                   IN RE: W.H.S.

                                   Order of the Court



recommendation on the Commission’s earlier findings and conclusions and the

following additional dispositional determinations:

                   1.     Respondent agreed to enter into the
             Stipulation and Agreement for Stated Disposition to bring
             closure to this matter and because of his concern for
             protecting the integrity of the judiciary and the Industrial
             Commission.

                 2.     Respondent has a good reputation in his
             community.

                   3.    Respondent voluntarily completed an alcohol
             education program.

                   4.    The actions identified by the Commission as
             misconduct by Respondent appear to be isolated and do not
             form any sort of recurring pattern of misconduct.

                   5.     Respondent self-reported the incident of 2
             April 2015 to the Commission and has been fully
             cooperative with the Commission’s investigation,
             voluntarily providing information about the incident.

                    6.     Respondent’s record of service to the
             Industrial Commission, the profession, and the community
             at large is otherwise exemplary.

                    7.     Respondent       agrees      to   accept     a
             recommendation from the Commission that the North
             Carolina Supreme Court publicly reprimand him for his
             conduct and acknowledges that the conduct set out in the
             Stipulation establishes by clear and convincing evidence
             that his conduct is in violation of the North Carolina Code
             of Judicial Conduct and is prejudicial to the administration
             of justice that brings the judicial office into disrepute in
             violation of North Carolina General Statute § 7A-376(b).

                  8.    Pursuant to N.C. Gen. Stat. § 7A-377(a5),
             which requires that at least five members of the

                                          -6-
                                    IN RE: W.H.S.

                                    Order of the Court



             Commission concur in a recommendation of public
             discipline to the Supreme Court, all six Commission
             members present at the hearing of this matter concur in
             this recommendation to publicly reprimand Respondent.

(Citations omitted.)


      When reviewing a recommendation from the Commission in a judicial

discipline proceeding, “the Supreme Court ‘acts as a court of original jurisdiction,

rather than in its typical capacity as an appellate court.’ ” In re Mack, 369 N.C. 236,

249, 794 S.E.2d 266, 273 (2016) (order) (quoting In re Hartsfield, 365 N.C. 418, 428,

722 S.E.2d 496, 503 (2012) (order)). In conducting an independent evaluation of the

evidence, “[w]e have discretion to ‘adopt the Commission’s findings of fact if they are

supported by clear and convincing evidence, or [we] may make [our] own findings.’ ”

Id. at 249, 794 S.E.2d at 273 (quoting In re Hartsfield, 365 N.C. at 428, 722 S.E.2d at

503 (second and third sets of brackets in original)). “The scope of our review is to

‘first determine if the Commission’s findings of fact are adequately supported by clear

and convincing evidence, and in turn, whether those findings support its conclusions

of law.’ ” Id. at 249, 794 S.E.2d at 274 (quoting In re Hartsfield, 365 N.C. at 429, 722

S.E.2d at 503).


      After careful review, this Court concludes that the Commission’s findings of

fact, including the dispositional determinations set out above, are supported by clear,

cogent, and convincing evidence in the record. In addition, we conclude that the

Commission’s findings of fact support its conclusions of law. As a result, we accept

                                           -7-
                                     IN RE: W.H.S.

                                    Order of the Court



the Commission’s findings and conclusions and adopt them as our own. Based upon

those findings and conclusions and the recommendation of the Commission, we

conclude and adjudge that Respondent should be publicly reprimanded.


      Therefore, pursuant to N.C.G.S. §§ 7A-376(b) and -377(a5), it is ordered that

Respondent William Henry Shipley be PUBLICLY REPRIMANDED for violations of

Canons 1 and 2A of the North Carolina Code of Judicial Conduct amounting to

conduct prejudicial to the administration of justice that brings the judicial office into

disrepute in violation of N.C.G.S. § 7A-376(b).


      By order of the Court in Conference, this the 6th day of April, 2018.

                                                 s/Morgan, J.
                                                 For the Court

      WITNESS my hand and the seal of the Supreme Court of North Carolina, this

the 6th day of April, 2018.

                                                 Amy Funderburk
                                                 Clerk of the Supreme Court

                                                 s/M.C. Hackney
                                                 Assistant Clerk




                                           -8-